Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-12-00362-CV

                              IN THE INTEREST OF T.G.R., a Child

                      From the 45th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011-EM5-02019
                        Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: November 21, 2012

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was originally due on October 15, 2012. Neither the brief nor a motion

for extension of time have been filed. On October 29, 2012, this court ordered appellant to show

cause why this appeal should not be dismissed for want of prosecution. TEX. R. APP. P. 38.8(a).

Our order cautioned appellant that no response would result in this appeal being dismissed. TEX.

R. APP. P. 38.8(a). No response has been filed; therefore, this appeal is dismissed for want of

prosecution.

                                                      PER CURIAM